                                                                       Case 2:21-mc-00022-SPL Document 17 Filed 06/21/21 Page 1 of 4



                                                               1   Gregory J. Marshall (#019886)
                                                                   Patrick A. Tighe (#033885)
                                                               2   SNELL & WILMER L.L.P.
                                                                   One Arizona Center
                                                               3   400 E. Van Buren, Suite 1900
                                                                   Phoenix, Arizona 85004-2202
                                                               4   Telephone: 602.382.6000
                                                                   gmarshall@swlaw.com
                                                               5   ptighe@swlaw.com
                                                               6   Jordan W. Siev (Admitted Pro Hac Vice)
                                                                   REED SMITH LLP
                                                               7   599 Lexington Avenue, 22nd Floor
                                                                   New York, NY 10022
                                                               8   Tel: (212) 521-5400
                                                                   jsiev@reedsmith.com
                                                               9
                                                                   Attorneys for Petitioner Daniel Snyder
                                                              10
                                                                                         IN THE UNITED STATES DISTRICT COURT
                                                              11
SNELL & WILMER




                                                                                               FOR THE DISTRICT OF ARIZONA
                               PHOENIX, ARIZONA 85004-2202
                               400 E. VAN BUREN, SUITE 1900




                                                              12
                                   ONE ARIZONA CENTER
                      LAW OFFICES




                                                              13
             L.L.P.




                                                                                                                       Case No. 2:21-mc-00022-SPL
                                                              14       In re Application of Daniel Snyder
                                                                       for an Order Directing Discovery from           PETITIONER’S MOTION TO
                                                              15       Bruce Allen Pursuant to 28 U.S.C. § 1782        WITHDRAW, OR IN THE
                                                                                                                       ALTERNATIVE, TO SEAL DOC. 14
                                                              16

                                                              17

                                                              18            Petitioner Daniel Snyder (“Petitioner”) lodges its Motion to Withdraw, or in the

                                                              19   Alternative, to Seal Doc. 14 (Petitioner’s Response in Opposition re: Motion to Vacate by

                                                              20   Daniel Snyder, filed June 18, 2021), stating as follows:

                                                              21            1.    On April 23, 2021, Petitioner filed an Ex Parte Petition for Assistance in

                                                              22   Aid of a Foreign Proceeding pursuant to 28 U.S.C. § 1782, seeking to compel Respondent

                                                              23   to provide discovery in a proceeding pending in India. Doc. 1.

                                                              24            2.    On April 29, 2021, the Court granted the Petition. Doc. 4.

                                                              25            3.    On May 14, 2021, Respondent filed an Answer, and embedded therein was

                                                              26   a Motion to Vacate the Court’s April 29 Order and Quash the Subpoenas. See Doc. 6-8.1

                                                              27
                                                                   1
                                                                    It appears that Respondent initially filed his Answer and Motion on May 14 (Doc. 6),
                                                              28   attempted to withdraw Doc. 6, but mistakenly filed the same Answer and Motion again
                                                                     Case 2:21-mc-00022-SPL Document 17 Filed 06/21/21 Page 2 of 4



                                                               1          4.    The parties thereafter stipulated that Petitioner may file his Response to the
                                                               2   Motion to Vacate on June 18, 2021, and Petitioner filed his Response that date. See Doc.
                                                               3   14.
                                                               4          5.    Soon after the filing, Petitioner noted that certain personal information of a
                                                               5   nonparty had inadvertently not been redacted.
                                                               6          6.    Petitioner immediately contacted the clerk’s office, who removed the Doc.
                                                               7   14 pending the Court’s consideration of this Motion. In the meantime, Petitioner filed its
                                                               8   Amended Response with the private information redacted. Doc. 15.
                                                               9          7.    For these reasons, to protect the nonparty’s personal information, Petitioner
                                                              10   moves to withdraw Doc. 14, or alternatively to seal Doc. 14. A proposed form of Order is
                                                              11   lodged herewith.
SNELL & WILMER

                               PHOENIX, ARIZONA 85004-2202
                               400 E. VAN BUREN, SUITE 1900




                                                              12         DATED: 21ST day of June, 2021.                 SNELL & WILMER L.L.P.
                                   ONE ARIZONA CENTER
                      LAW OFFICES




                                                              13
             L.L.P.




                                                                                                                    By: s/Gregory J. Marshall
                                                              14                                                       Gregory J. Marshall
                                                                                                                       Patrick A. Tighe
                                                              15                                                       One Arizona Center
                                                                                                                       400 E. Van Buren, Suite 1900
                                                              16                                                       Phoenix, Arizona 85004-2202
                                                                                                                       gmarshall@swlaw.com
                                                              17                                                       ptighe@swlaw.com
                                                              18                                                        Jordan W. Siev (Pro Hac Vice)
                                                                                                                        Reed Smith LLP
                                                              19                                                        599 Lexington Avenue, 22nd Floor
                                                                                                                        New York, NY 10022
                                                              20                                                        jsiev@reedsmith.com
                                                              21                                                        Attorneys for Petitioner Daniel
                                                                                                                        Snyder
                                                              22

                                                              23

                                                              24

                                                              25

                                                              26   (Doc. 7). Respondent then filed a revised/amended Answer and Motion (Doc. 8), and
                                                                   thereafter filed a proper notice of withdrawal at Doc. 10, specifically noting that the
                                                              27   withdrawal does not apply to “Document No. 8.” Accordingly, Doc. 8 is the operative
                                                                   Answer and Motion.
                                                              28

                                                                                                              -2-
                                                                     Case 2:21-mc-00022-SPL Document 17 Filed 06/21/21 Page 3 of 4



                                                               1                               CERTIFICATE OF SERVICE
                                                               2         I hereby certify that I electronically transmitted the attached document to the Clerk's

                                                               3   Office using the CM/ECF System for filing, and for transmittal of a Notice of Electronic

                                                               4   Filing to all CM/ECF Registrants.

                                                               5

                                                               6   By: s/Eileen Henry

                                                               7

                                                               8

                                                               9

                                                              10

                                                              11
SNELL & WILMER

                               PHOENIX, ARIZONA 85004-2202
                               400 E. VAN BUREN, SUITE 1900




                                                              12
                                   ONE ARIZONA CENTER
                      LAW OFFICES




                                                              13
             L.L.P.




                                                              14

                                                              15

                                                              16

                                                              17

                                                              18

                                                              19

                                                              20

                                                              21

                                                              22

                                                              23

                                                              24

                                                              25

                                                              26

                                                              27

                                                              28

                                                                                                              -3-
       Case 2:21-mc-00022-SPL Document 17 Filed 06/21/21 Page 4 of 4



 1

 2

 3

 4

 5

 6

 7                       IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9

10                                                     Case No. 2:21-mc-00022-SPL
      In re Application of Daniel Snyder               ORDER GRANTING PETITIONER’S
11    for an Order Directing Discovery from
      Bruce Allen Pursuant to 28 U.S.C. § 1782         MOTION TO WITHDRAW, OR IN
12                                                     THE ALTERNATIVE, TO SEAL
                                                       DOC. 14
13

14
           The Court, having reviewed Petitioner Daniel Snyder’s (“Petitioner”) Motion to
15
     Withdraw, or in the Alternative, to Seal Doc. 14 (Petitioner’s Response in Opposition re:
16
     Motion to Vacate by Daniel Snyder, filed June 18, 2021), and good cause appearing,
17
           HEREBY GRANTS the Motion. Petitioner’s Response in Opposition re: Motion
18
     to Vacate by Daniel Snyder, filed June 18, 2021 (Doc. 14) is withdrawn and the Clerk of
19
     the Court shall remove Doc. 14 from docket.
20
           DONE IN COURT this __ day of June, 2021.
21

22

23

24

25

26

27

28
